Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/100050 has claims 1-20 pending.

Priority /Filing Date
2.	This application is a continuation of United States patent application no. 14/874, 642, filed October 5, 2015, now United States Patent No. 10,846,195 issued on November 24, 2020

Information Disclosure Statement
3.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated November 20, 2020 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Drawings
4.	Figure 6-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10846195. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘195 Patent include all the limitations of this Application as well as additional limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 8, and 15 recite creating the log data of the activity of the computing system, -which is a mental step.   Said limitations in claims 1, 8, and 15 are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  Other than reciting “a computing system” and “a processor executing an operating system”, “A computer program product”, “a non-transitory computer-readable medium comprising instructions” and “a memory; and a processor coupled to the memory” in the claims nothing in the claim elements precludes the steps from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claims 1, 8, and 15 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of  “a computing system” and “a processor executing an operating system”, “A computer program product”, “a non-transitory computer-readable medium comprising instructions” and “a memory; and a processor coupled to the memory” to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of receiving a first request from an emulated environment to create log data of an activity of the computing system; acquiring information about the activity of the computing system; are data gathering steps and is an insignificant pre-solution activity.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of receiving a first request from an emulated environment to create log data of an activity of the computing system; acquiring information about the activity of the computing system - is categorized as insignificant extra solution activity under 2106.05(g).  Claims 1, 8, and 15 only recite “a computing system” and “a processor executing an operating system”, “A computer program product”, “a non-transitory computer-readable medium comprising instructions” and “a memory; and a processor coupled to the memory” to perform the claimed steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the receiving, acquiring and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1, 8, and 15 are not patent eligible.
	The dependent claims 2-7, 9-14, 16-20 recite additional steps of setting a log level of the log data, receiving a second request from the emulated environment., simultaneous   receiving of  first and second  request, activity of a networking component, transmitting the stored log data etc. which are combinations of mental process and insignificant extra-solution activity Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-7, 9-14, 16-20 are also not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	
7.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. , hereafter Chen (U.S. Patent Application Publication No. 2013/0290782 A1).

	As per claim 1, Chen is directed to a method for logging data in a computing system, comprising: receiving, at a processor executing an operating system ([0013], host OS, CPU), a first request from an emulated environment ([00130, VMs]) to create log data of an activity of the computing system ([0026]); acquiring, at the processor executing the operating system, information about the activity of the computing system ([0021], CPU manages VMM and [0022] log file); and creating, with the processor executing the operating system, the log data of the activity of the computing system ([0021], CPU manages VMM and [0022] log file).  

	As per claim 2, Chen is directed to the method of claim 1, further comprising: setting, with the processor executing the operating system, a log level of the log data of the activity of the computing system ([0026]-[0027], log level set by type of log/backup approach, checkpoint or other).

	As per claim 3, Chen is directed to the method of claim 1, further comprising: receiving, at the processor executing the operating system, a second request from the emulated environment to set a log level of the log data of the activity of the computing system ([0026]-[0027], log level set by type of log/backup approach, checkpoint or other); and setting, with the processor executing the operating system, the log level of the log data of the activity of the computing system ([0026]-[0027]).

	As per claim 4, Chen is directed to the method of claim 3, wherein the first request and the second request are received at the processor executing the operating system simultaneously ([0028]).

	As per claim 5, Chen is directed to the method of claim 1, wherein the activity of the computing system is an activity of a networking component of the computing system ([0023], emulated network card).

	As per claim 6, Chen is directed to the method of claim 1, further comprising: receiving, at the processor executing the operating system, a third request from the emulated environment to retrieve stored log data ([0027]-[0028], old log data retrieved to compare against new log data); and transmitting, from the operating system, the stored log data ([0027]-[0028]).

	As per claim 7, Chen is directed to the method of claim 6, wherein the first request, the second request, and the third request are received at the processor executing the operating system simultaneously ([0026]-[0028], all operations needed to be managed at checkpoint trigger requested simultaneously).

	Claims 8-14 are directed to a computer program product, comprising: a non-transitory computer-readable medium comprising instructions which, when executed by a processor of a computing system, cause the processor to perform the steps of claims 1-7 and are therefore rejected over the same prior art.
	
Claims 15-20 are directed to an apparatus, comprising: a memory; and a processor coupled to the memory, the processor being configured to execute the steps of claims 1-6 and are therefore rejected over the same prior art.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   	*  U.S. Patent No. 9,069,701 B2 issued Guthrie et al. on 06/30/15.
* U.S. Patent Application Publication No. 2013/0166272 A1 published by Schultz et al. on 06/27/13.
	* U.S. Patent Application Publication No. 2012/0072923 A1 published by Robles et al. on 03/22/12.	
	* U.S. Patent Application Publication No. 2015/0295800 A1 published by Bala et al. on 10/15/15.
* U.S. Patent Application Publication No. 2013/0283265 A1 published by Acharya et al. on 10/24/13.
* U.S. Patent No. 8,826,273 B1 issued to Chen on 09/02/14.

9.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IFTEKHAR A KHAN can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/            Primary Examiner, Art Unit 2146